DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-14 are pending,
	Claims 1-9 are being amended, claims 10 and 11 have withdrawn from consideration, and claims 12-14 are newly added.
	Claims 1-9 and 12-14 are being examined as follow:


Claim Objections
Claim 1-9 and 12-14 is objected to because of the following informalities:  
In claim 1, line 6, “comparing” should change to “a comparison of”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the steps of “comparing the captured image of the part of the cooking surface with a pre-stored reference image of a contaminated cooking surface requiring a cleaning or of the captured image of the cooking product with a pre-stored reference image of the cooking product in a cooking status indicating a need for cleaning the cooking surface and” and “based on the comparison, deciding whether a cleaning is needed” cited in the claim are indefinite because it is unclear the steps are performed by any structure device(s) or human? Clarification is required.

In claim 6, the limitation of “cleaning program” is indefinite because it is unclear how to program a cleaning step without any structure device support? Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1-9 and 12-14 are rejected under 35 U.S.C. 101 
In claim 1: limitations: “comparing the captured image of the part of the cooking surface with pre-stored reference image of a contaminated cooking surface requiring a cleaning or of the capture image of the cooking product with a pre-stored reference image of the cooking product in a cooking status indicating a need for cleaning the cooking surface” and “based on the comparison, deciding whether a cleaning is needed”, the limitations do not have any structure or device to perform some of the claimed the function, and it also appears to be able to perform by hand or a person. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bielstein (US2010/0134620A1).
Regarding claim 1, Bielstein discloses a method for detecting a cleaning need of a commercial cooking appliance with at least one cooking surface (refer to Bielstein’s abstract), comprising the steps:
capturing at least one image (refer to Par.0025, “capturing image date”) of at least a part of the cooking surface (oven section #22a and #22c) or at least a part of the cooking product (refer to “food item –pizza” in Fig.1 and 2) during a cooking process (Step #410, fig.4) using an optical recognition device (image capture devices #30a and #30b, fig. 1 and 2).
comparing the captured image (images captured by Image capture devices #30a and #30b) of the part of the cooking surface (oven section #22a and #22c) with a pre-stored reference image (images captured by Image capture devices #30a) of a contaminated cooking surface requiring a cleaning or of the captured image (images captured by Image capture devices #30a and #30b) of the cooking product with a pre-stored reference image (images captured by Image capture devices #30a) of the cooking product in a cooking status indicating a need for cleaning the cooking surface (oven section #22a and #22c) and 
based on the comparison, deciding whether a cleaning is needed (Explanation: an image capture device #30a detects a cooking surface of a conveyor belt #22 before cooking while image capture #30b detects a cooking surface of a conveyor belt #22 after cooked. Based on images captured by image capture device #30a and #30b, the user can decides whether cleaning is needed).

    PNG
    media_image1.png
    476
    503
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    363
    488
    media_image2.png
    Greyscale



Regarding claim 4, Bielstein discloses comprising calculating a current contamination degree or determining a current contamination type based on the at least one captured image(images captured by Image capture devices #30a and #30b)(Explanation: the user can look at the image and calculate the contamination degree and type by comparing  image from image capture device #30a and #30b).

Regarding claim 5, Bielstein discloses selecting a cleaning program for cleaning the cooking surface from pre-stored cleaning programs based on a factor selected from the group consisting of: the current contamination degree, the expected contamination degree, the current contamination type, the expected contamination type and any combination of the foregoing (Explanation: the user can look at the image and calculate the contamination degree and type between picture captured by the image capture device #30a and #30b).

Regarding claim 7, Bielstein discloses outputting a warning signal if a need to clean the cooking surface is detected (Explanation: the user can issue a warning signal for example yelling or alerting others, when user determined a need to clean).

Regarding claim 8, Bielstein discloses overwriting or overriding a condition selected from the group consisting of: a switched off status of the cooking appliance, an interrupted status of the cooking process,  the output warning signal, or any combination of the foregoing when the cooking appliance is switched on again (Explanation: user can turn off and on the cooking appliance, stop the appliance and remove the food product, stop informing, stop alerting or any combination of the foregoing when the cooking appliance is switched on again).

Regarding claim 9, Bielstein discloses at least one image (images captured by Image capture devices #30a and #30b) of the cooking surface (oven section #22a and #22c) or the cooking product (refer to “food item –pizza” in Fig.1 and 2) is a plurality (one image in oven section #22a and another image in oven section #22b) of images (images captured by Image capture devices #30a and #30b) captured in predetermined time intervals (time intervals of the food product travel time from oven section #22a to oven section #22b, fig. 1 and 2).

Regarding claim 12, Bielstein discloses the at least one image (images captured by Image capture devices #30a and #30b) of the cooking surface (oven section #22a and #22c) or the cooking product (refer to “food item –pizza” in Fig.1 and 2) is a plurality of images refer to Bielstein Par.0036 recited: “…the computer continues to update the stored imaging data…”).

Regarding claim 13, Bielstein discloses the optical recognition device (Image capture devices #30a and #30b) is a digital optical recognition device (refer to Bielstein Par.0010 recited: “The system comprises at least one image capture device to capture imaging data of a food item and at least one display monitor to display positional imaging data corresponding to the food item. The positional imaging data comprises positional data. The system comprises a computer in communication with the at least one image capture device and the at least one display monitor, wherein the computer receives imaging data from at least one image capture device, processes the positional data into the imaging data to provide positional imaging data, and transmits the positional imaging data to at least one display monitor”).

Regarding claim 14, Bielstein discloses determining an expected contamination degree or expected contamination type (the comparison of the images captured by Image capture devices #30a and #30b)  of the cooking surface (oven section #22a and #22c) expected to result from cooking time (cooking interval of food product on oven section #22a to oven section #22b) of the next cooking process (placing of second food product – pizza) or a remaining cooking time (while the food product- pizza not yet arrive on oven section #22b) until completion of the current cooking process (the first food product- pizza arrived on oven section #22b) (Explanation: the user can determining the expected degree or type by the user’s experience).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bielstein (US2010/0134620A1), in view of Shiraishi (US20160263799A1).
Regarding claim 2, Bielstein further discloses interrupting (the user can interrupting the cooking process) a current cooking process (the food product that is still traveling to oven section #22b) if a cleaning need of the commercial cooking appliance is detected (Explanation: when user determined a cleaning need imply as “detected”).
Bielstein does not discloses automatically interrupting.
Shiraishi discloses automatically interrupting (refer to SHIRAISHI paragraph 0048 for how the a robot clean a molds surface with brush, air nozzle or alike, paragraph 0049 for interrupting a process as the cleaning require the molds to open completely or in an extend the robot can access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bielstein method to include automatically interrupting, as taught Shiraishi, in order to provide the mean to stop a process and conduct a different process as needed (refer to SHIRAISHI paragraph 0048 for how the a robot clean a molds surface with brush, air nozzle or alike, paragraph 0049 for interrupting a process as the cleaning require the molds to open completely or in an extend the robot can access).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bielstein (US2010/0134620A1), in view of Has et al (US2011/0134413A1).
	Regarding claim 3, Bielstein does not disclose comparing a remaining cooking time until the completion of cooking process with a predetermined time threshold and switching off the commercial cooking appliance only after the expiration of the remaining cooking time when the remaining cooking time is less than the predetermined time threshold.
	Has discloses the use of the timer with predetermined time threshold and switching off the commercial cooking appliance only after the expiration of the remaining cooking time is less than the predetermined time threshold (refer to Has paragraph 0039 citing: “…. The monitoring unit 26 also includes a timer 56 which records the time elapsed since the onset of the unintentional application situation. If no operating procedure is actioned by the operator within a preset time interval, a signal is transmitted to the control unit 24, which switches off the corresponding heating unit 20…”) (Explanation: the user can do the comparison of the times).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bielstein method with the use of the timer with predetermined time threshold and switching off the commercial cooking appliance only after the expiration of the remaining cooking time is less than the predetermined time threshold, as taught by Has, in order to provide the automatic shut off safety function of any cooking surface (refer to Has paragraph 0039)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bielstein (US2010/0134620A1), in view of Wagner (US2010/0328450A1).
Regarding claim 6, Bielstein does not disclose selecting a cleaning program for cleaning the cooking surface from pre-stored cleaning programs based on a factor selected from the group consisting of the current contamination degree, the expected contamination degree, the current contamination type, the expected contamination type and any combinations of the foregoing.
Wagner discloses selecting a cleaning program for cleaning the cooking surface from pre-stored cleaning programs based on a factor selected from the group consisting of the current contamination degree, the expected contamination degree, the current contamination type, the expected contamination type and any combinations of the foregoing (refer to Wagner Par.0003 recited: “Determining cleanliness of various items is important in many different industries. For example, developers of cleaning agents judge the effectiveness of a newly developed cleaning agent based on how clean a ware becomes after applying the cleaning agent. Restaurateurs determine cleanliness of dishes, glasses, cooking utensils, and eating utensils for sanitary and aesthetic purposes, e.g., to determine whether a particular ware is suitable for use or whether the ware must be re-washed after a first washing. Launderers may similarly determine whether laundry is clean for aesthetic purposes, e.g., to determine whether to re-wash a particular laundry item”) (Explanation: the user can make the selection of cleaning program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bielstein mothed with selecting a cleaning program for cleaning the cooking surface from pre-stored cleaning programs based on a factor selected from the group consisting of the current contamination degree, the expected contamination degree, the current contamination type, the expected contamination type and any combinations of the foregoing, as taught by Wagner, in order to provide different option of cleaning (refer to Wagner Par.0003)

Response to Amendment
With respect to the Claim Objection: the new title filed on December 2nd 2020 that overcame the claim objection in the previous office action. However, the newly amended claim has raised another issue of Claim Objection.
With respect to the Specification Objection: the new title filed on December 2nd
With respect to the Notification of 112f: the applicant’s amendment filed on December 2nd 2020 that overcame the Notification of 112f in the previous office action. 
With respect to the Rejection 112a: the applicant’s amendment filed on December 2nd 2020 that overcame the Rejection 112a in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on December 2nd 2020 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761